05/17/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                March 27, 2018 Session

             DEBBIE H. MORROW v. GAULT FINANCIAL, LLC

                 Appeal from the Circuit Court for Davidson County
                     No. 16C3259 Thomas W. Brothers, Judge
                     ___________________________________

                           No. M2017-01602-COA-R3-CV
                       ___________________________________

This case was originally filed in general sessions court. The general sessions court
entered a default judgment against Appellant in the amount of $8,066.04 on January 27,
2012. In September of 2015, Appellant filed a motion for relief from the general sessions
judgment, alleging that the judgment was void because she was not properly served with
the civil warrant. The general sessions court denied the motion, and Appellant appealed
to the circuit court. The circuit court vacated the general sessions’ default judgment
finding that Appellant was not properly served but remanded the case to general sessions
for a trial on the merits. Because the general sessions court lacked personal jurisdiction
over Appellant, we conclude that the default judgment entered in the general sessions
court is void. Accordingly, we affirm the circuit court’s order vacating the default
judgment, but reverse the circuit court’s remand of the case to general sessions court, and
instead we remand to the circuit court with instructions to dismiss the case.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed in
                     Part; Reversed in Part, and Remanded.

KENNY ARMSTRONG, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S. and ARNOLD B. GOLDIN, J., joined.

James E. Kirby, Nashville, Tennessee, for the appellant, Debbie H. Morrow.
                                  MEMORANDUM OPINION1

        Gault Financial, LLC (“Gault,” or “Appellee”) purchased, from Chase Bank,
certain defaulted debts. One of those debts was that of Appellant Debbie H. Morrow in
the amount of $8,066.04. As Chase’s assignee, Gault filed suit against Ms. Morrow in
the General Sessions Court of Davidson County on October 20, 2011. The civil warrant
states: “Served Debbie H. Morrow @ 6:20 PM 10-25-2011.” Although the warrant is
signed by Mr. Wayne Harrison, as purported process server, it does not identify Mr.
Harrison by name (other than his signature) and does not indicate Mr. Harrison’s address
as required under Tennessee Code Annotated section 16-15-901(b) (“The process server
must be identified by name and address on the return.”).

        Ms. Morrow did not appear for the scheduled hearing on January 27, 2012, and, on
Gault’s motion, the general sessions court granted a default judgment against Ms.
Morrow for $8,066.40 plus costs. No further action was taken until October 14, 2014,
when the general sessions court issued a subpoena to Ms. Morrow, requiring her to
appear before the court on February 17, 2015 and to bring certain financial documents.
Like the civil warrant, discussed supra, the subpoena stated: “Served Debbie H. Morrow
@ 3:10 PM 10-27-2014.” The subpoena was signed by Mr. Harrison, but, like the
warrant, did not identify him by name and did not include his address. The subpoena was
left on Ms. Morrow’s door.

       On September 16, 2015, Ms. Morrow filed a motion to set aside the default
judgment in the general sessions court. On July 7, 2016, after obtaining counsel, she
filed a motion to quash discovery and void default judgment. Ms. Morrow’s motion to
quash discovery and void default judgment was denied by order of December 1, 2016.

       Ms. Morrow then appealed to the Circuit Court for Davidson County. By order of
July 11, 2017, the circuit court vacated the general sessions court’s denial of Ms.
Morrow’s motion to quash discovery subpoena and void default judgment, finding that
Ms. Morrow was not properly served with the civil warrant. Despite this finding, the
circuit court ultimately concluded that Ms. Morrow had voluntarily submitted to the
general sessions court’s jurisdiction by personal appearance. Accordingly, the circuit
court remanded the case to the general sessions court for trial on the merits.

   Appellant raises one issue:

       1
           Rule 10 of the Court of Appeals of Tennessee provides:

        This Court, with the concurrence of all judges participating in the case, may affirm, reverse or
modify the actions of the trial court by memorandum opinion when a formal opinion would have no
precedential value. When a case is decided by memorandum opinion it shall be designated
“MEMORANDUM OPINION”, shall not be published, and shall not be cited or relied on for any reason
in any unrelated case.
                                                  -2-
       Whether the trial court erred in remanding the case to the General Sessions
       Court for trial on the merits after finding that Appellant was never
       personally served with the civil warrant issued on October 20, 2011.

       We first address the validity of the default judgment entered against Ms. Morrow
in the general sessions court. Ms. Morrow alleges that the general sessions court did not
obtain personal jurisdiction over her for the following reasons: (1) she was not served
with the civil warrant in October of 2011; (2) the civil warrant failed to comply with
Tennessee Code Annotated section 16-15-901(b) in that it did not contain the process
server’s address on the return;2 and (3) that the return of service was not properly sworn
to and was missing from the original court file. We have previously stated that
“[b]ecause the trial court’s jurisdiction of the parties is acquired by service of process,
proper service of process is an essential step in a proceeding.” Watson v. Garza, 316
S.W.3d 589, 593 (Tenn. Ct. App. 2008) (citing Stitts v. McGown, No. E2005-02496-
COA-R3-CV, 2006 WL 1152649, at *2 (Tenn. Ct. App. May 2, 2006)); see also Yousif v.
Clark, 317 S.W.3d 240, 246 (Tenn. Ct. App. 2010). In Turner v. Turner, 473 S.W.3d
257 (Tenn. 2015), the Tennessee Supreme Court provides guidance concerning service of
process, personal jurisdiction and void judgments:

              A court obtains personal jurisdiction over a party defendant by
       service of process. Ramsay v. Custer, 387 S.W.3d 566, 568 (Tenn. Ct. App.
       2012); see also Johnson v. McKinney, 222 S.W.2d 879, 883 (Tenn. Ct.
       App. 1948) (“The general rule is that notice by service of process or in
       some other manner provided by law is essential to give the court
       jurisdiction of the parties; and judgment rendered without such jurisdiction
       is void and subject to attack from any angle.” (emphasis added)). “The
       record must establish that the plaintiff complied with the requisite
       procedural rules, and the fact that the defendant had actual knowledge of
       attempted service does not render the service effectual if the plaintiff did
       not serve process in accordance with the rules.” Ramsay, 387 S.W.3d at
       568; see also Overby v. Overby, 457 S.W.2d 851, 852 (Tenn. 1970) (“That
       a judgment [i]n personam against a defendant who is not before the court
       either by service of process or by entry of appearance is void there can be
       no question. It is well settled that a judgment rendered against a defendant
       in any kind of a case, when process has never been served on him . . . in the
       way provided by law . . . ; and where there has been no voluntary
       appearance of the defendant, is clearly void.” (emphasis added) (citation
       and internal quotation marks omitted)). A court “without personal
       jurisdiction of the defendant” is wholly “without power to proceed to an

2
 “The process server must be identified by name and address on the return.” Tenn. Code Ann. § 16-15-
901(b).

                                               -3-
       adjudication” binding on that defendant, regardless of the specific reason
       such jurisdiction is lacking. Employers Reinsurance Corp. v. Bryant, 299
U.S. 374, 381 (1937).

Turner v. Turner, 473 S.W.3d 257, 271 (Tenn. 2015).

       Turning to the record, we agree with the circuit court that the evidence establishes
that Ms. Morrow was not properly served with the general sessions civil warrant. Ms.
Morrow testified that she never received the civil warrant and never met the process
server, Mr. Harrison, face-to-face. Gault offered no rebuttal to this testimony.
Additionally, the civil warrant in the record contains the name and telephone number of
Gault’s law firm, but does not contain the address of the process server, as required by
Tennessee Code Annotated section 16-15-901(b). Finally, as noted by the circuit court,
the affidavit of the process server, detailing the manner of service, as required by
Tennessee Code Annotated section 16-15-902(a) for proof of service, is missing from the
record. Thus, we conclude, as found by the trial court, that Ms. Morrow was not properly
served with the general sessions warrant so as to confer personal jurisdiction over Ms.
Morrow to that court. Having failed to obtain personal jurisdiction over Ms. Morrow, the
general sessions court was without authority to enter a default judgment against her and
such judgment is void. Turner, 473 S.W.3d at 271 (Tenn. 2015) (explaining that a
judgment rendered without personal jurisdiction over a defendant is void). See further
Homes v. Francis, No.M2014-00729-COA-R3-CV, 2015 WL 9946265, at *4 (Tenn. Ct.
App. Aug. 12, 2015) (holding that the general sessions court’s default judgment was void
as the court lacked personal jurisdiction over Defendant because he was never served
with process).

                                       Conclusion

        For the forgoing reasons, we affirm the circuit court’s order vacating the default
judgment entered in the general sessions court. We reverse the circuit court’s order
remanding the case to the general sessions court for a hearing on the merits and instead
we remand to the circuit court with instructions to dismiss the case. Costs of the appeal
are assessed against the Appellee, Gault Financial, LLC, for all of which execution may
issue if necessary.



                                                 _________________________________
                                                 KENNY ARMSTRONG, JUDGE




                                           -4-